Duckworth, Chief Justice.
The single question presented to this court by the petition for certiorari for our decision is whether the pre-trial stipulation and order that the value of the property be fixed as of December 1, 1958, was correctly construed by the Court of Appeals to mean that interest on the amount the jury found in excess of the amount paid into the registry of the court on June 26, 1961, should be computed from December 1, 1958. We are required only to decide if the Court of Appeals correctly construed the pre-trial order. On its face and beyond doubt, it related to and was intended only to relate to the date on which value would be fixed. It does not refer to the time of taking which was a matter already fixed by paying the amount of the award on June 26, 1961. The condemnor did not owe any part of the value of the property until it took the same on June 26, 1961, and, of course, no interest could lawfully be charged thereon before payment was due. Accordingly, the Court of Appeals erred in reversing the trial court judgment which allowed interest from the time of taking. See Code §§ 57-110, 57-111; Central Ga. Power Co. v. Stone, 142 Ga. 662 (83 SE 524); Gate City Terminal Co. v. Thrower, 136 Ga. 456 (71 SE 903); Atlantic &c. R. Co. v. Penny, 119 Ga. 479 (46 SE 665); Atlantic C. L. R. Co. v. *2Postal Tel. Co., 120 Ga. 268 (48 SE 15, 1 AC 734); State Hwy. Board v. Warthen, 54 Ga. App. 759 (189 SE 76).
Argued April 14, 1964
Decided May 7, 1964.
King & Spalding, R. Byron Attridge, Charles H. Kirbo, for plaintiff in error.
Schwall & Heuett, contra.

Judgment reversed.


All the Justices concur.